Case 1:20-cv-00329-JTN-PJG ECF No. 48, PageID.529 Filed 11/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MAX BIRMINGHAM,

             Plaintiff,                              Hon. Janet T. Neff

v.                                                   Case No. 1:20-cv-329

DANA NESSEL,

            Defendant.
____________________________________/

                                        ORDER

      This matter is before the Court on Plaintiff’s Motion for Leave to File an Amended

Complaint.     (ECF No. 45).         Plaintiff initiated this action challenging the

constitutionality of Michigan’s so-called seduction statute.     See Mich. Comp. Laws

§ 750.532. Plaintiff subsequently amended his complaint. (ECF No. 11). The Court

also denied later requests by Plaintiff to amend his complaint. (ECF No. 36). Plaintiff

now moves again to amend his complaint. For the reasons articulated herein, Plaintiff’s

motion will be denied.

      Given the timing of Plaintiff’s motion, such is governed by Federal Rule of Civil

Procedure 15(b), which requires Plaintiff to obtain leave of court which shall be freely

given when justice so requires.    The factors relevant when considering a motion to

amend include: (1) undue delay in filing, (2) lack of notice to the opposing party, (3) bad

                                            -1-
Case 1:20-cv-00329-JTN-PJG ECF No. 48, PageID.530 Filed 11/17/20 Page 2 of 2




faith by the moving party, (4) repeated failure to cure deficiencies by previous

amendments, (5) undue prejudice to the opposing party, and (6) futility of amendment.

See Wade v. Knoxville Utilities Board, 259 F.3d 452, 458 (6th Cir. 2001).

      On September 16, 2020, the undersigned issued a Report and Recommendation

recommending that this matter be dismissed on the ground that Plaintiff lacks standing.

Plaintiff’s objections to this recommendation are pending. Plaintiff’s attempt to again

amend his complaint is untimely and constitutes bad faith. Moreover, to the extent

Plaintiff attempts to overcome the shortcomings identified in the Report and

Recommendation, Plaintiff could have addressed such long ago. Finally, while Plaintiff

argues at length why the pending Report and Recommendation should be rejected, he

has failed to articulate good cause to amend his complaint at such a late date.

Accordingly, Plaintiff’s motion is denied.


      IT IS SO ORDERED.


Date: November 17, 2020                            /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                             -2-
